Citation Nr: 0025729	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  94-43 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965.  

This appeal arose from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.  The RO denied the veteran's claim of 
entitlement to service connection for lumbar spine 
disabilities.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in December 1994, a transcript of which has been 
associated with the claims folder.  

In June 1996 the Board of Veterans' Appeals (Board) 
determined that a 1993 dividend distribution from an Alaskan 
Native Corporation was countable as annual income in 1993 for 
the purpose of determining VA pension benefits (annual-income 
decision).  That decision indicated that a claim of 
entitlement to service connection for a low back disability 
was addressed in a separate decision.  

In October 1999 the RO notified the Board that the veteran 
alleged that he had not received a copy of the Board's June 
1996 service connection decision.  In a January 2000 decision 
the Board noted that a copy of the annual income decision 
appeared in the claims folder but a copy of the service 
connection decision could not be located and therefore it 
could not be verified that a copy of the decision had in fact 
been sent to the veteran.  Therefore the Board vacated the 
June 1996 service connection decision and remanded the case 
to the RO for further development and adjudicative action.  
Specifically the veteran was afforded an opportunity to 
submit additional evidence and argument on his service 
connection claim.  

In August 2000 the RO affirmed the determinations previously 
entered.  

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service induction physical examination dated in December 
1963 shows no disability of the back, and the veteran did not 
report any back symptoms or history.  

In late January 1964 the veteran was seen for an "acute back 
strain" of the lumbar region.  He gave a history of an old 
back injury.  X-rays of the back showed no significant 
abnormalities.  

In April 1964 the veteran reported lumbosacral tenderness for 
two days with a history of back problems.  There was no 
complaint of leg paresthesia.  After examination the 
impression was "strain."  He was to be placed on light duty 
for four days.  

In July 1964 the veteran reported pain in the middle and 
lower back.  He indicated that he had had it since carrying a 
rucksack.  Another notation from that day indicated that he 
had been in a fight, and had been hit in the same area.  
There was no radiation of pain.  The next day he reportedly 
had less pain and light duty was continued.  

About two weeks later the veteran was seen for back pain.  
The impression was "minor back strain."  He was returned to 
duty.  

In November 1964 the veteran reported that he had hurt his 
back moving logs.  The impression was "muscle spasm 
secondary to strain."  

In January 1995 the veteran reported that he had fallen on 
ice the day before and had pain in the lumbar area of the 
back.  The examination was negative except for exaggerated 
tenderness in the upper lumbar area.  He was returned to 
duty.  

An April 1965 examination for the purpose of reenlistment 
showed the spine to be normal.  On his history the veteran 
stated that the "only thing is my back."  He noted that at 
the age of 16 or 17, he fell and hurt his back.  

The service discharge examination did not note any present 
disability of the low back.  On the history report the 
veteran stated that he had a bad back that was hurt in high 
school four years before.  He added that his back would hurt 
if he were not sleeping right.  

In August 1982 the veteran submitted a statement indicating 
that he had a "back condition" and had been "reinjured" in 
January 1982.  He noted treatment with two physicians for the 
back - Dr. J, and Dr. PFM.  Both doctors were contacted by 
the RO in August 1982 and asked to submit records.  The 
letter to Dr. J was returned for an insufficient address.  No 
records appear to have been received from Dr. PFM.  

The RO contacted the veteran in September 1982 and asked him 
to furnish a complete address for Dr. J.  The RO subsequently 
determined in November 1982 that the veteran had failed to 
prosecute a claim.  

The veteran's current claim was filed in September 1992.  

The veteran identified the following sources of treatment 
records in his September 1992 claim including Valley Hospital 
in Las Vegas, Nevada; Andrew Isaac Clinic in Fairbanks, 
Alaska; Nevada Industrial Commission in Las Vegas, Nevada; 
Clark County Community Hospital in Las Vegas, Nevada; Haines 
Health Center in Haines, Alaska; and "S.E.A.R.C.H." in 
Juneau, Alaska.  

Clark County Community Hospital returned a record request 
from the RO indicating that no records were available or 
found.  Valley Hospital returned records from another 
patient.  

The veteran was notified in December 1992 that different 
releases were required by the U.S. Public Health Service for 
certain of the treatment facilities identified.  The 
appropriate forms were provided.  He was also notified that 
the release he had submitted for the Nevada Industrial 
Commission did not contain a complete mailing address, and 
therefore the release had been returned to him for 
completion.  

The RO also noted in the letter that information was 
requested from Valley Hospital, Clark County Community 
Hospital, and Haines Health Center, but it was ultimately the 
responsibility of the veteran to ensure that VA received all 
evidence for consideration.  

The veteran returned the additional releases as requested, 
and VA notified him in February 1993 that information had 
been requested from the SEARHC Medical Clinic, and Chief 
Andrew Isaac Health Center.  The RO also notified him in 
April 1993 that records were requested from the State 
Industrial Insurance System.  

Subsequently the RO notified the veteran that records had not 
been received from SEARHC Medical Clinic and Chief Andrew 
Isaac Health Center.  The RO again informed him that he was 
ultimately responsible for ensuring that records were 
provided to the RO, and in April 1993, the RO encouraged him 
to contact the facilities to obtain the records at issue.  

In June 1993 the veteran was notified by the RO that a 
response had not been received from the State Industrial 
Insurance System.  The RO added that Clark County Community 
Hospital responded that they had no records pertaining to 
him.  The RO reiterated that it was ultimately his 
responsibility to obtain the records and he was encouraged to 
contact the facilities for that purpose.  

In November 1993 the veteran submitted numerous records 
including reports from the State Industrial Insurance System 
of Nevada and Valley Hospital.  

The treatment records accumulated in the course of the appeal 
are summarized below.  

The few treatment notes received from the Haines Health 
Center from 1961 to 1969 were negative for any treatment of 
the back or back complaints.  

A Record from Valley Hospital from April 1980 noted that the 
veteran had fallen off a ladder a month before and suffered 
an injury to his back.  The date of injury was listed as 
March 13, 1980.  

X-rays noted mild degenerative arthritic changes in the lower 
dorsal spine, and a bony defect at L5 on the left side only.  
However, no significant degenerative arthritic changes of the 
lumbar spine were seen.  

An employer's report of industrial injury notes that the 
veteran was injured March 13, 1980 working as a traffic 
maintenance worker.  He had slipped and fallen while climbing 
down a ladder.  He landed on his feet but twisted to catch 
himself.  

A physician's report from April 1980, called the physician's 
report of initial treatment, noted that since the fall, the 
veteran had pain in the lower back and mid back pain.  X-rays 
reportedly showed minor arthritis.  It does not appear from 
the report that any previous injury was felt to have 
contributed to present disability.  

An initial physical therapy evaluation report from March 1981 
noted that the veteran was injured that month.  He slipped 
while pushing on a bent sign pole and felt a burning in the 
right lumbosacral area.  A little over a week later he 
experienced a burning and discomfort in the right lumbosacral 
area while lifting.  A computed tomography of the lumbosacral 
spine from March 1981 was normal.  

A copy of the report from the March 6, 1981 injury contained 
a statement by a physician to the effect that no previous 
injury was known to be contributing to disability.  The 
diagnosis was low back strain.  

The veteran was discharged from physical therapy in April 
1981 for refusal to attend further sessions.  It is noted in 
some of the physical therapy reports that he did not seem to 
be exerting full effort and had a poor attitude towards body 
mechanics.  

The veteran also reported injuries to the lower back in May 
1981 loading a truck, and in June 1981 when he twisted his 
back.  It appears that the impressions were acute lumbar 
strain.  

In the May 1981 report a physician stated that the March 6, 
1981 injury contributed to the present disability.  In the 
June 1981 report a physician stated that the prior injury (of 
May 1981) contributed to disability.  

A report from June 1981 noted that the diagnosis on referral 
for rehabilitation was acute lumbar strain, S-2 level, 
recurrent.  

An initial impression report of June 1991 notes that the 
veteran originally injured himself in March 1981, and then 
reinjured himself on June 9, 1981, when he slipped and 
hyperextended his trunk.  He reported that he had also 
reinjured himself two or three times since then.  After 
examination the assessment was that range of motion was 
grossly normal, except for mild restriction in lumbar 
extension.  His motivation was deemed questionable.  

A report from the Nevada Industrial Commission Rehabilitation 
Center from July 1981 shows that the veteran was ready to 
return to work and was discharged that month.  

A private medical record from Haines Health Center from 
August 1985 noted a history of a bad back.  The impression in 
relevant part was back problems, chronic.  

A system review in a private medical report from December 
1986 noted the back to be normal.  There were no back 
complaints noted.  Another system review from April 1988 also 
noted the back to be normal.  

In July 1988 the veteran reported multiple complaints 
including back discomfort.  Etiology was not discussed and no 
specific diagnosis was made with respect to the back.  

A system review from a report in June 1989 noted that the 
veteran's back was normal.  During a physical examination 
that month the veteran reported a history of low back pain.  
The last flare-up requiring medical attention was stated to 
have been in approximately 1982.  

An advisory medical opinion requested by the RO was received 
in September 1993.  The physician stated that service and 
post service medical records in the claims folder were 
reviewed.  It was concluded that there were several notes in 
service referring to the back.  There were no objective 
findings, and one entry suggested that symptoms were 
"exaggerated."  The physician stated that there was no 
evidence to indicate a progression of severity while in the 
service.  

The veteran provided oral testimony at a personal hearing 
before a Hearing Officer at the RO in December 1994.  He 
testified that his back was treated a number of times in 
service.  He felt that prior to service, he probably had a 
back strain because he experienced soreness of the back, and 
worked around construction.  

The veteran emphasized though that although he may have said 
in service that he had a bad back, he did not know what that 
was at the time.  He argued that his statement of back 
symptoms prior to service should not be given more weight 
than the records of back treatment in service, and he noted 
that no back disorder was found when he entered service.  



The veteran testified that he was not having back problems 
when he was discharged from service in December 1965, but he 
began having back problems after service.  He noted that 
after his service discharge he went to work for the city of 
Haines, performing laboring work, and had low back problems.  
He testified that he did not go to the doctor every time his 
back hurt.  He thought that it was probably no more than six 
months after service when he began having back problems 
again.  

The veteran stated that when he moved to Nevada - which he 
stated was in 1970 or 1980 - he had back problems that he 
referred to as "reinjuries" of his back.  He denied any 
falls or automobile accidents, but recalled lifting and 
twisting injuries including lifting a sign poll.  He 
emphasized that it was his contention that post service 
problems were a continuation of the low back strain in 
service.  He maintained that once he injured his back, 
subsequently it would become easier to reinjure it.  

The veteran stated that his symptoms were mainly in the lower 
right hand portion of the back.  He also related that he was 
told by doctors that he had middle back problems.  

Some VA counseling records were received.  These generally do 
not pertain to the veteran's low back.  However, in a 
narrative report from August 1994, it was noted that he 
reported a history of a spine injury in service resulting 
from heavy lifting and a skiing accident.  

A VA examination of the veteran's back was conducted in 
February 1995.  The veteran reported that he had begun 
getting back pain in the lower back in 1963, without a 
specific injury that he could recall, although he stated that 
contributing factors included rolling logs, falling on the 
ice, and being hit in the back during a fight.  He stated 
that he was seen on a number of occasions and was given pain 
pills.  




The veteran stated that he had been seen by doctors since 
service , and had had five "reoccurrences" of back pain 
between 1973 and 1982 while working for the city of Las 
Vegas, for which he received physical therapy.  He stated 
that currently his low back hurt all of the time, more on the 
right than on the left.  

After examination and x-rays that showed osteophytes at 
multiple levels in the thoracic and lumbar spine, and 
narrowing with facet sclerosis at L5-S1, the diagnostic 
impression was chronic low back pain with underlying disc 
degeneration at more than one level without evidence of 
neurological deficit.  The examiner stated that he hoped the 
history and examination would facilitate making a 
determination as to whether the current back condition was 
related to incidents occurring in service, but did not answer 
that question specifically.  

In a statement received in February 2000, the veteran argued 
that if he had a back problem prior to service, he did not 
know why he would have been allowed to enter service.  He 
maintained that if there were a back problem prior to 
service, the instances of treatment in service would show 
aggravation.  He stated that he did not report a service 
injury to subsequent employers because he felt he would not 
have been hired.  

In June 2000 the veteran stated that he had submitted all of 
the evidence he had concerning his back.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 2000).  



Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304(b)(1999).  

In a recent case the United States Court of Appeals for 
Veterans Claims ("the Court") emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1999).  
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).



Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. 
§ 3.306(b) (1999).  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.

The development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy or following a status as a prisoner of 
war will establish aggravation of a disability.  38 C.F.R. 
§ 3.306(b)(2) (1999).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993)(citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  

Continuous service for 90 days or more during a period of 
war, and post service development of arthritis to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  See 
also e.g. Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) 
(the burden of establishing well groundedness is low).  



For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  Epps 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd , 78 F.3d 604 (Fed. 
Cir. 1996).  Hensley supra.  In addition, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required to support the 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps supra; 
38 C.F.R. § 3.159(a) (1999).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a low back 
disability must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza supra.  

Upon review of the evidence of record, the Board concludes 
that the veteran has not submitted a well-grounded claim of 
entitlement to service connection for a low back disability.  
He has a current disability of the low back (diagnosed as 
chronic low back pain with underlying disc degeneration at 
multiple levels).  There is evidence of treatment of back 
symptoms in service (diagnosed as lumbar strains), which is 
pertinent generally to both direct incurrence and aggravation 
theories.  However, as will be explained in more detail 
below, the record contains no competent evidence of a nexus 
between the current disability and service.  Caluza supra.  
In fact, the probative evidence tends to show that the 
veteran's current disability is related to post service on-
the-job injuries to the back.  

As for current disability, VA diagnosed chronic back pain 
with underlying disc degeneration at multiple levels in 1995.  
The other relevant post service diagnosis was lumbar strain, 
although this is not truly shown to be a current disability 
as there are no present or recent medical diagnoses of a 
lumbar strain.  A lumbar strain was diagnosed in the 1980's, 
but was not diagnosed when the veteran was examined by VA in 
1995.  

On the question of incurrence versus aggravation, the veteran 
reported on a few occasions in service that he had an "old 
back injury" or a history of back problems in the past.  He 
also testified at his hearing that he may have had a muscle 
strain prior to service because he had episodes of back 
soreness with manual labor.  Nonetheless, no back disability 
was found or diagnosed at the time of his service enlistment, 
and therefore he is entitled to a presumption of soundness 
with respect to the back.  38 C.F.R. §§ 3.304, 3.306.  His 
physical category and profile on enlistment were consistent 
with this finding.  

The presumption that the veteran's back was in sound 
condition on enlistment can only be rebutted by clear and 
unmistakable - undebatable - evidence to the contrary.  
38 C.F.R. § 3.304(b); Vanerson supra.  The Board finds no 
evidence showing undebatably that any specific back 
disability existed prior to service.  

The veteran is competent to testify that he had symptoms or 
had a fall prior to service.  However, pursuant to court 
precedent, a layperson such as the veteran who has no medical 
training or experience, is not deemed competent to offer 
medical diagnoses or opinions on etiology.  Espiritu supra.  
By the same measure, if he is not deemed competent to provide 
diagnoses or opinions on etiology in support of his claim, 
his lay diagnosis of a probable lumbar strain resulting from 
a preservice injury is incompetent and cannot be used against 
him to establish that, in fact, a lumbar strain existed prior 
to enlistment.  

The Board has reviewed all of the materials of record in the 
claims folder and finds that there is no competent medical 
evidence that either multi level disc degeneration (the 
current disability) or a lumbosacral strain (diagnosed on a 
number of occasions in service and post service) existed 
prior to enlistment.  There are no preservice medical records 
to that effect; there is one preservice treatment note from 
1961, which is negative for any back treatment or diagnosis.  

As for the advisory opinion obtained by the RO, this merely 
concluded that the veteran had instances of back treatment in 
service and there was no progression of disability in 
service.  

A mere restatement of medical history by a medical examiner 
un-enhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
of the matter related by history.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Therefore, medical records recording 
the veteran's history of a back injury or back symptoms prior 
to service are not competent evidence that can establish 
(especially undebatably) that a specific disability of the 
lumbosacral spine existed prior to enlistment.  

It is noted that 38 C.F.R. 3.304(b) also provides, in 
relevant part, that a history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
made on history alone without regard to clinical factors.  

In addition, signed statements of veteran relating to the 
origin or incurrence of any disease or injury made in 
service, if against his own interest, are of no legal effect 
if other data do establish the fact.  Other evidence will be 
considered as though the statement were not of record.  

Even if the diagnoses of a lumbosacral strain in service 
represent the first diagnoses of that specific disability, 
the veteran nonetheless needs, to establish a well-grounded 
claim, to have competent medical evidence linking the 
inservice and post service findings.  Caluza supra.  There 
are several avenues provided in VA regulations to link in 
service and postservice findings and diagnoses.  

If a chronic disability is shown in service, a later 
diagnosis of the exact same disability after service (even 
remotely after service) will be treated as service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

However, in this case, at no point in service was a chronic 
back disability identified, and in the absence of medical 
evidence to that effect, the Board is not competent to 
conclude that a chronic disability existed.  See Thurber v. 
Brown, 5 Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  See also 38 C.F.R. § 3.303(b).  

In fact, the veteran's symptoms were diagnosed in service as 
an acute back strain on one occasion, and no abnormality of 
the back or notation of a chronic disability was shown on the 
discharge examination report, which tends to support that the 
veteran's disability was acute rather than chronic.  




Chronic back symptoms or findings, described as such, were 
not noted until many years after service, and after the 
veteran was treated for on-the-job injuries.  The Board does 
not need to find whether these post service injuries 
constituted a clear intervening cause for current disability.  
This is because the veteran has not submitted competent 
evidence of a nexus between his present low back disability 
and his service to establish a well grounded claim.  

However it is noted, as is discussed in a little more detail 
below, that although the veteran characterized his post 
service on the job injuries as reinjuries, and although he 
testified that he did not report ongoing back problems to 
employers because of fear of not obtaining a job, the 
treatment records from the 1980's did not relate the 
veteran's symptoms or the diagnoses made to his military 
service in any way.  Several accident reports of record 
contain a box for a physician to offer an opinion as to 
whether there were other factors contributing to present 
disability.  On none of the forms does the physician 
attribute the current disability in any way to an in service 
injury.  

38 C.F.R. 3.303(b) is not to be construed to permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date based on mere complaints of joint 
pain in service.  Similarly, just because the veteran in this 
case experienced back pain on a number of occasions, and some 
diagnoses of strain were made in service, does not mean that 
post service diagnoses of multiple level disc degeneration 
necessarily resulted from, or are related to, the findings or 
events in service.  Competent medical evidence must be 
submitted if such a relationship is to be recognized.  See 
Caluza supra.  

The veteran maintains that he has had continuity of 
symptomatology after service.  See Savage supra.  He 
testified that he did not have back symptoms on discharge, 
but started having problems with his back no more than a 
matter of months after service once he started working.  

As is discussed in more detail below, notwithstanding the 
veteran's assertion of continuity of symptomatology, medical 
evidence is still needed to relate in service diagnoses and 
findings, the post service symptomatology and the current 
diagnoses.  Given the complexity of the underlying medical 
issues at hand, it is clear that this is a matter on which 
lay opinion would not be competent, especially given the post 
service injuries at issue.  Id.  

38 C.F.R. § 3.303(d) provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  That 
is to say that if there is competent evidence linking the 
post service diagnosed disability to service, a chronic 
disability in service does not need to be shown.  

Clearly multi level spinal disc degeneration - the diagnosis 
made at the 1995 VA examination - was first shown after 
service.  There was no diagnosis of degenerative joint 
disease, degenerative disc disease or arthritis of the spine 
in service, and x-rays of the spine in service were normal.  
Arthritis of the spine was diagnosed in the 1980's, although 
it is also noted that a CT scan of the spine during that 
period was negative.  

Upon review of the claims folder, the Board does not find any 
competent evidence of a nexus between chronic back pain with 
underlying disc degeneration of more than one level and the 
veteran's service.  The VA examiner who conducted the 1995 
examination did not provide any opinion on etiology.  He 
merely repeated the veteran's history of back pain starting 
in 1963, with other events including rolling logs, falling on 
ice, and being hit in a fight.  As stated above, a mere 
restatement of medical history by a medical examiner un-
enhanced by any additional medical comment by that examiner, 
does not constitute "competent medical evidence" of the 
matter related by history.  LeShore supra.  A medical 
recitation of history of back pain starting in 1963 is not 
competent evidence that back symptoms in fact started in 
1963.  




As noted previously, certain diseases may be presumed to have 
been incurred in service if manifested to a compensable 
degree within a defined period of time after service.  
Arthritis and organic disease of the nervous system are 
chronic diseases listed as such in VA regulations which may 
be presumptively treated as service connected, if manifested 
to a compensable degree within one year after service.  
38 C.F.R. §§ 3.307, 3.309.  However in the veteran's case, 
there is no evidence of arthritis of the lumbar spine or 
organic disease of the nervous system affecting the lumbar 
spine within one year after the veteran's service discharge.  

In summary, the Board's review of the evidentiary record 
discloses that a chronic low back disability was not shown in 
service.  Moreover, the entire evidentiary record is devoid 
of competent evidence of a link between any present low back 
disability and active service.  

The veteran is not entitled to a presumption of service 
connection for the claimed disorder, either because a 
presumptive period does not exist, or because the disorder, 
if presumptive such as arthritis, was not shown to have 
existed to a compensable degree within one year after 
service.  38 C.F.R. §§ 3.307, 3.309.  

As noted in Savage, evidence to show chronicity must be 
medical unless it relates to a disorder as to which lay 
evidence is competent.  10 Vet. App. 488, 498.  The veteran 
has reported continuity of symptomatology after service.  He 
asserts that this continuity of symptomatology is sufficient 
to link current diagnoses and service.  

However, the record lacks medical evidence that post service 
symptomatology claimed is consistent with the existence of 
current diagnoses and diagnoses in service.  Savage supra.  
That is to say that competent evidence is still needed to 
link the post service diagnoses with the veteran's symptoms 
and the diagnoses in service.  



Simply put, there is no evidence that a low back disability 
first developed in service or during an applicable 
presumption period.  There does not exist competent medical 
evidence of a relationship between any currently diagnosed 
low back disability, and symptomatology reported in service. 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1990); Savage supra.  

In fact, the veteran had significant treatment of the back 
after service with multiple reported injuries that were 
treated as work injuries.  The veteran characterized these 
injuries as reinjuries rather than new intervening nonservice 
related injuries.  However his lay opinion on this question, 
which is medical in nature, is not competent.  Espiritu 
supra.  A review of the medical records pertaining to these 
injuries in the 1980's shows no indication of any 
relationship to earlier military service events or treatment.  
The only earlier events felt to be contributing to disability 
that were specified in those records consisted of other 
reported post service work injuries.  

In essence, the veteran's claim with respect to the disorder 
at issue is based solely on his lay opinion.  He has not 
offered any evidence of medical training or expertise 
demonstrating that he has been trained in the medical arts 
thereby rendering him competent to offer an opinion as to 
diagnosis and/or etiology of a disorder.  He is clearly 
alleging a fact which is beyond his competence to do so.  
Espiritu, King supra.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra.  As it is 
the province of trained health care professionals to enter 
conclusions that require medical opinions as to causation, 
Grivois supra, the veteran's lay opinion is an insufficient 
basis upon which to find his claim well grounded.  Espiritu 
supra.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether any 
low back disability the veteran has is related to a disease 
or injury of service origin, either on a direct service 
incurrence basis, or on the basis of aggravation.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak supra the 
appellant's claim of entitlement to service connection for a 
low back disability must be denied as not well grounded to 
the extent set forth above.  

It does not appear that the RO specifically found the 
veteran's claim of entitlement to service connection for a 
low back disability to be not well grounded.  To the extent 
that the Board may have considered and denied the appellant's 
claim on a ground different from that of the RO, which 
apparently denied the claim on the merits, the appellant has 
not been prejudiced by the decision.  This is because in 
assuming the claim to be well grounded , the RO accorded the 
appellant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a low back disability .  

With respect to the claim of service connection, which is not 
well grounded, the doctrine of reasonable doubt has no 
application to that claim.  Gilbert, 1 Vet. App. 49.  

Because the veteran has not submitted a well-grounded claim 
of service connection for the disorder at issue, VA is under 
no obligation to assist him in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a); Morton 
supra.  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight supra; Robinette v. Brown, 8 Vet. 
App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  The Board gave the veteran an 
opportunity after the January 2000 remand to submit 
additional evidence or argument in support of his claim, but 
he responded that he had nothing further to submit.  The 
Board views its foregoing discussion as sufficient to inform 
him of the elements necessary to complete an application to 
reopen to his claim.  Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette, McKnight, Epps supra.  


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a low back disability, 
the appeal is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

